DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on May 3, 2021. Amendments to claims 1, 3, 5, 12, 15, 19 and 20 have been entered. Rejections under 35 USC 112(b) have been withdrawn in view of the amendments. Claims 1-20 are pending, of which claims 7 and 17 are withdrawn from consideration as being drawn to non-elected species. Claims 1-6, 8-16 and 18-20 have been examined. The statement of reasons for the indication of allowable subject matter over prior art was already discussed in the Final Office action mailed on November 5, 2020 and hence, not repeated here. The rejections and response to arguments are stated below.  

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of determining an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims, which is considered a judicial exception because it falls under the categories of “mental processes” and also “certain methods of organizing human activity” such as commercial interactions including resolution of agreements in the form of contracts” as discussed below. This judicial exception is not integrated 
 	Analysis
Step 1: In the instant case, claim 12 is directed to a process. 
	Step 2A – prong one: The limitations of “receiving, by a system operatively coupled to a processor, a current claim for reimbursement of a medical service rendered and receiving adjudication data associated with the current claim, the current claim comprising a claim attribute; accessing a historical data storage to identify a bundle of related claims comprising historical claim data; processing by the system, to determine whether the current claim is associated with the bundle of related claims based on the claim attribute and the historical claim data; in response to determining that the current claim is associated with the bundle of related claims, determining, by the system utilizing a predictive analytical model, context information that relates the current claim and at least one claim from the bundle of related claims based on the claim attribute and the historical claim data; identifying, utilizing the predictive analytical model, one or more claims from the bundle of related claims as one or more future claims for a potential future adjudication based on the determined context information; and determining, by the system, an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims, wherein the system invokes a support vector machine to map the context information and the identified one or more future claims to a response based on a confidence measure” as drafted, when considered collectively as an ordered combination without the italicized portions, is a process that, under the broadest reasonable interpretation, covers “mental processes” and also “certain methods of organizing human 
Step 2A – prong two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a processor of a system, a context analysis component and an adjudication component comprising a support vector machine to perform all the steps. A plain reading of Figures 1-3 and 8 and associated descriptions in at least paragraphs [0029], [0081] and [0087] – [0092] of the Applicant’s specification reveals that a system comprising a memory and a generic processor suitably programmed is used execute the claimed steps. The context analysis component and the adjudication component comprising a support vector machine are broadly interpreted to correspond to generic software components suitably programmed to perform their respective functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The system processor in all the steps is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 12 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and a predictive analytical model to perform the steps of “receiving a current claim for reimbursement of a medical service rendered and receiving adjudication data associated with the current claim, the current claim comprising a claim attribute; accessing a historical data storage to identify a bundle of related claims comprising historical claim data; processing to determine whether the current claim is associated with the bundle of related claims based on the claim attribute and the historical claim data; in response to determining that the current claim is associated with the bundle of related claims, determining context information that relates the current claim and at least one claim from the bundle of related claims based on the claim attribute and the historical claim data; identifying one or more claims from the bundle of related claims as one or more future claims for a potential future adjudication based on the determined context information; and determining an adjudication response for adjudicating the current claim based on the context information and the identified one or more future claims, wherein the system invokes a support vector machine to map the context information and the identified one or more future claims to a response based on a confidence measure” amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 12 is not patent eligible. Independent claims 1 and 19 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-6, 8-11, 13-18 and 20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 13 and 20, the steps “wherein the predictive analytical model was developed using one or more machine learning techniques in association with analysis of the historical claim data comprising adjudication information for previously adjudicated claims including same or similar attributes to the current claim” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity”. The limitation in these claims also correspond to Mathematical Concepts grouping of Abstract ideas. The additional elements of a predictive analytical model and the one or more machine learning techniques are broadly interpreted to correspond to generic software suitably programmed to perform the claimed functions. Also, these additional elements perform their traditional functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 
	In claims 3 and 14, the steps “further comprising: storing, by the system, information regarding the current claim and the adjudication response determined the current claim with the historical claim data, thereby resulting in updated historical claim data; and updating/training, by the system, the predictive analytical model in real-time based on combining the historical claim data with the updated historical claim data” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity” because these steps describe the intermediate steps of the process.   
In claims 4-5 and 15, the step “wherein the context information comprises attribute information identifying attributes of the one or more future claims, and predicted timing of reception information of the one or more future claims in the potential future adjudication” describes the information/data used in the process and as such is a further refinement of “mental processes” and also “certain methods of organizing human activity”.
In claims 6 and 16, the steps “wherein the adjudication response is selected from the group consisting of: denying the current claim, approving the current claim at a claimed value, approving the current claim at a reduced value, and deferring adjudication of the current claim until occurrence of a defined event” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity” because these steps describe the rules used in the steps of the process.  
	In claims 8 and 18, the steps “further comprising: performing, by the system, the adjudication response in response to the determining the adjudication response, including automatically effectuating payment of the current claim in response to the adjudication response authorizing payment of the current claim” under the broadest reasonable interpretation, are further refinements of “mental processes” and also “certain methods of organizing human activity” these steps describe the final steps of the process.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on page 8 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The fact that the claims are Patent-Ineligible when considered under the 2019 PEG has already been addressed in the rejection and hence not all the details of the rejection are repeated here. As discussed in the rejection, the amendments to the claims do not recite sufficient subject matter to take them from being in the realm of what is encompassed as an abstract idea into patentable subject matter and fail to add significantly more to “transform” the nature of the claims. For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.  
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
	(a) Tholl et al. (US Pub. 2010/0211415 A1) discloses a system and method for modifying benefit coverage including a plurality of benefit codes of an insurance plan, the insurance plan for use in adjudicating one or more insurance claims. The system and method including accessing a set of benefit codes structured in a plurality of benefit containers including a primary benefit container and a plurality of secondary benefit containers, each of the plurality of secondary benefit containers being coupled to the primary benefit container by a respective benefit container reference, each of the plurality of secondary benefit containers containing one or more benefit codes adapted for processing a claim content of the one or more insurance claims, each of the one or more benefit codes being coupled to their respective secondary benefit container by a respective benefit reference, the set of benefit codes defining a benefit hierarchy. 

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

May 23, 2021